Citation Nr: 1637478	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include pes planus, deformed third metatarsal, and painful benign neoplasm of the left foot.

2.  Entitlement to service connection for a low back disorder, claimed as spondylolisthesis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1992 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  A notice of disagreement was received in September 2013; a statement of the case was issued in October 2013; and a substantive appeal was received in November 2013.  The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is of record. 

The case was then remanded for further development in June 2015.  Review of the Veteran's claims file reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, these issues are being remanded again.

As a procedural matter, the Veteran is currently unrepresented in his appeal.  In August 2012, he appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  See VA Form 21-22 dated August 13, 2012.  In a written statement received in August 2016, however, the Veteran revoked their power of attorney (POA) and has not notified the Board of any new representation,.  Accordingly, the Board has determined that he will be proceeding without representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the development requested in the Board's June 2015 remand has not been completely performed.

In its remand, the Board instructed the AOJ to obtain a VA opinion to determine the nature and etiology of the Veteran's left foot disorder, to include whether any disability predated service and was aggravated as a result of service.  The examiner was also to determine the nature and etiology of his low back disorder.  With regard to both disorders, the examiner was advised that the Veteran was competent to report injuries and symptoms during service and these reports must be considered in formulating the requested opinion.  See June 2015 Board Remand.  The record indicates that the Veteran was then afforded VA examinations in August 2015, where the examiner ultimately determined that the left foot and lumbar spine disorders were less likely than not related to service.  

Although the examiner provided an explanation for the negative opinion, he failed to answer the specific questions posed by the Board.  The opinion was primarily based on finding that there was insufficient evidence of either disability documented in service treatment records and did not reflect consideration of the Veteran's assertions of pertinent symptoms during service, his theory of ill-fitting shoes/boots causing his disorders, or his statements of ongoing and continuous left foot and back symptomatology since service.  

As this was a substantial justification for remanding the appeal in July 2015, the Board cannot now rely on a negative VA examination that is not based upon consideration of all of the relevant evidence.  Therefore an addendum opinion from, if he is available, the clinician who completed the August 2015 that includes proper consideration of such lay assertions must be completed.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board also notes that while the 2015 VA examiner reported a full review of the claims file, a closer inspection of the report shows that he seemed to overlook certain pertinent medical records in that he did not address the significance of the Veteran undergoing left foot surgery in 1998 within a year of service discharge.  The examiner did recognize that the Veteran underwent left foot surgery in 1998, but offered no rationale as to why the symptoms which necessitated the surgery were not related to the to the Veteran's complaints of foot trouble at separation in 1997.  

The examiner also did not address the Veteran's significant intervening back injuries following his separation from service.  Post-service private treatment records show the Veteran was evaluated for back problems in January 2000 while working as a machinist, where he did a lot of lifting and carrying.  See clinical record from R.L. Conigliaro, M.D. dated January 10, 2000.  It was also noted that in December 2007 he injured back when he slipped and fell while hunting.  The Veteran later underwent decompression and fusion of the lumbar spine in March 2008.  See Accidental Injury Claim Form, dated March 28, 2008.  So as part of the addendum, the examiner should acknowledge and fully discuss the evidence as documented in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for left foot and back problems that are not already in the claims file.  

2.  The Veteran's claims file should then be returned, if possible, to the VA examiner who examined him in August 2015 for an addendum opinion.  If that examiner is not available, the Veteran's file should be sent to another VA medical professional who will have an opportunity to review the complete file.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  Examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion.  

In light of additional review the record, the examiner should:

Offer an opinion as to whether, it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's military activities would produce chronic residuals resulting in a deformed third metatarsal, a painful benign neoplasm, and hallux valgus.  In answering this question, the examiner should address the reports of foot trouble at separation in 1997 as the possible onset of, or precursor to, any current left foot disorder. If it is the examiner's opinion that the left foot disorder is the result of any other process not related to in-service activities, a rationale must be provided to fully explain why the current symptomatology is not consistent with wearing ill-fitting shoes/boots in service or why it is not at least a "contributing factor" to any current left foot disorders.  He/she should comment on the likelihood that the Veteran's current deformed third metatarsal, a painful benign neoplasm, and hallux valgus and any other left foot disorder shown on examination, is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.


Also offer an opinion as to whether, it is at least as likely as not, i.e., a 50 percent probability or greater, he/she should discuss the likelihood that the Veteran's military activities would produce chronic residuals resulting in spondylolisthesis.  In answering this question, the examiner should address the findings of recurrent back pain at separation in 1997 as the possible onset of, or precursor to, any current lumbar spine disorder.  If it is the examiner's opinion that the lumbar spine disorder is the result of any other process not related to in-service activities, a rationale must be provided to fully explain why the current symptomatology is not consistent with wearing ill-fitting shoes/boots in service or why it is not at least a "contributing factor" to any current lumbar spine disorder.  He/she should comment on the likelihood that the Veteran's current spondylolisthesis and any other lumbar spine disorder shown on examination, is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

In providing these opinions, the examiner is asked to consider carefully the objective medical findings in the service treatment records.  He/She must address the following: 1) the medically known or theoretical causes of each diagnosed left foot and lumbar spine disorder; 2) the Veteran's theory that ill-fitting boots/shoes associated with his military duties may have caused or contributed his disorders; 3) his post-service left foot surgery in 1998; 4); the Veteran's post-service employment as a machinist which required lots of lifting and carrying; 5) his post-service back injuries in 2000 and 2007; 6) the July 2013 and August 2015 VA examination reports; and 7) the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.  

3.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

